By the Court:
The defendant’s motion for a continuance should have been granted. His affidavit disclosed the materiality of the absent witnesses ; that they had promised to attend the trial, and that relying on this promise, and deeming it important to him that they should testify in person at the trial, he had omitted to take their depositions, but could procure them before another trial. This brings the case fully within the ruling in People v. Dodge, 28 Cal. 447, and within the reasoning in People v. Francis, 38 Cal. 185.
Judgment and order reversed, and cause remanded for a new trial.